NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LEWIS LIPNICK,
                      Plaintiff,

                      v.
                                                   Civil Action No. 12-cv-1277 (RLW)
UNITED AIR LINES, INC., et al.,

                      Defendants.


                           MEMORANDUM OPINION AND ORDER

       Plaintiff Lewis Lipnick (“Lipnick”), a bassoon and contrabassoon player in the National

Symphony Orchestra, brings this lawsuit against Defendants United Air Lines, Inc. (“United”)

and Deutsche Lufthansa AG (“Lufthansa”) for injuries he alleges he sustained while transporting

his newly-purchased contraforte (a type of contrabassoon) down an escalator at the Munich

Airport in September 2010.

       This matter is before the Court on United’s Motion to Dismiss (Dkt. No. 6), through

which United seeks to dismiss Lipnick’s second claim for relief for negligence under Federal

Rule of Civil Procedure 12(b)(6). Lufthansa has joined in United’s Motion. (Dkt. No. 8). On

October 16, 2012, Lipnick filed his response to United’s Motion, indicating that he consents to

the dismissal of his negligence claim and does not oppose United’s Motion. Thus, it is hereby,

       ORDERED that United’s motion is hereby GRANTED and Lipnick’s second claim for

relief is hereby DISMISSED with prejudice; and it is,

       FURTHER ORDERED that the hearing on United’s Motion set for December 10, 2012,

at 11:30 A.M. in Courtroom 27A, shall be converted to a Scheduling Conference. By no later




                                               1
             NOT INTENDED FOR PUBLICATION IN THE OFFICIAL REPORTERS


than December 3, 2012, the parties shall file their Report of Parties’ Planning Meeting, pursuant

to Federal Rule of Civil Procedure 26(f) and Local Civil Rule 16.3.

                                                                   Digitally signed by Judge Robert L.
                                                                   Wilkins
SO ORDERED.                                                        DN: cn=Judge Robert L. Wilkins,
                                                                   o=U.S. District Court, ou=Chambers
                                                                   of Honorable Robert L. Wilkins,
                                                                   email=RW@dc.uscourt.gov, c=US
                                                                   Date: 2012.10.31 18:41:37 -04'00'
Date: November 1, 2012
                                                    ROBERT L. WILKINS
                                                    United States District Judge




                                               2